Opinion by
Will-son, J.
§ 125. Jury trial; party not entitled to, unless, etc. When this case was called for trial in its regular order on the docket, appellant, who was plaintiff therein, demanded a trial by jury, and deposited the jury fee. Upon objection of appellee the court refused a trial by jury, because demand therefor had not been made on the first day of the term of the court, nor on appearance day. the case being an appearance case. Held: This ruling of the court was not error. A party is not entitled to a trial by jury unless he complies with the requirements of the statute. These requirements are to make application therefor, accompanying such application with the jury fee, on the first day of the term of the court, or on appearance day, if the case be an appearance one. [R. S. arts. 8064, 3065, 3066.] If the party be unable to deposit the jury fee, he must accompany the application with an affidavit to that effect. [R. S. art. 3067.] A failure to *158comply with these requirements makes it the duty o£ the court to refuse the party a trial by jury. [Hardin v. Blackshear, 60 Tex. 132.]
February 21, 1886.
Affirmed.